Title: John Quincy Adams to Charles Adams, 1 August 1798
From: Adams, John Quincy
To: Adams, Charles


          
            My dear brother.
            Berlin 1 August 1798.
          
          I wrote you on the 14 of February a letter, which I am informed you have received, but to which no answer from you has yet reached me. Nor have I since it was written received a line from you.
          I must again repeat the request that you would give me immediate information concerning the property which I have entrusted to you.
          I have also to request that you would not draw upon Messrs:

Willing of Amsterdam, for any further sums on my account, as I hereby withdraw all power & authority that I have heretofore given you to draw for money in my behalf.
          You will also cease to make any further payments of money belonging to me to Dr: Welsh.— But you will untill further order from me, remit the interests payable upon my property in your hands, to my mother.
          I am still your affectionate Brother.
        